Citation Nr: 1732453	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for arthritis of the right knee, claimed as secondary to service-connected right and left hip disabilities.

2.  Entitlement to service connection for arthritis of the left knee, claimed as secondary to service-connected right and left hip disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty service from February 1970 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO, inter alia, denied the claims for service connection for arthritis of the right and left knees.  As noted previously, the Veteran perfected an appeal as to each claim.

In June 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.

In January 2012, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development. After accomplishing further action, the AMC continued to deny each claim (as reflected in a January 2013 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In May 2014, the Board denied the claims for service connection for arthritis of the right and left knees, claimed as secondary to service-connected right and left hip disabilities.

The Veteran subsequently appealed the May 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2014, the Court, inter alia, issued a Joint Motion for Partial Remand (JMPR) filed by representatives for both the Veteran and the VA Secretary, vacating the Board's decisions as to denials of service connection for arthritis of the right and left knees, and remanding the claims to the Board for further proceedings consistent with the JMPR.

In March 2015, the Board again remanded the claims on appeal to the RO, via the AMC, for further action.  After accomplishing further action, the AMC continued to deny each claim (as reflected in a September 2015 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

In October 2015, the Board denied the claims for service connection for arthritis of the right and left knees.  The Veteran appealed the October 2015 Board decision to the Court.  In a March 2017 Memorandum Decision, the Court set aside the October 2015 decisions,  and remanded the claims to the Board for further proceedings consistent with the Memorandum Decision.

While the Veteran previously had a paper claims file, this  appeal is now being  processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

In light of points raised in the Court's Memorandum Decision, and review of the claims file, the Board finds that further action on these claims, prior to appellate consideration, is required. 

The Veteran contends that his arthritis of the right and left  knees is  secondary to his service-connected hip disabilities. 

As noted in the October 2015 Board decision, the record contains three opinions which address the Veteran's claims.  A June 2011 private opinion from Dr. M. S. found that the Veteran's knee pain was likely related to his hip arthritis as symptoms were contributed through the referred pain mechanism from the hips to the knees.  In its January 2012 Remand, the Board found that while this opinion suggested that the Veteran's right and left knee disabilities may be caused or aggravated by his service-connected right and left hip disabilities, a more definitive opinion was needed.

On remand, another opinion was provided in June 2012. The VA examiner opined that the Veteran's claimed knee conditions were less likely than not incurred in or caused by the claimed in-service injury, event or illness or that it was proximately due to or the result of the Veteran's service-connected condition.  However, the examiner indicated that the Veteran's claims file had not been reviewed, and did not specifically address the June 2011 opinion from Dr. M. S.  In light of these deficiencies, and pursuant to the terms of the November 2014 JMPR, the Board remanded the appeal to obtain an additional opinion.

On remand,  a July 2015 VA opinion found that the arthritis of the knees is less likely than not a result of his bilateral hip arthritis, and more likely a result of his occupation, age, and obesity.  The examiner stated that there was no medical evidence to support that hip arthritis caused knee arthritis.  The examiner further stated that the Veteran's altered gait had multiple contributing factors, including arthritis of the hips, knees, ankles, and back; his altered gait is likely secondary to multiple arthritis sites.  Also, the examiner stated that there was no evidence to support that the Veteran's bilateral hip arthritis has aggravated his bilateral knee arthritis.

In its March 2017 Memorandum Decision, the Court found the July 2015 opinion was confusing and inconsistent, noting that the VA examiner concluded that the Veteran's altered gait was likely to secondary to multiple arthritis sites, which includes the hips.  Additionally, the Court found the examiner's explanation that the Veteran's knee disabilities are "more likely a result of occupation, age, and obesity" was conclusory and without a supporting rationale.  

Given the above, the Board finds that another remand of these matters to undergo VA examination to obtain  medical opinion addressing the relationship, if any, between each knee disability and his service-connected hip disabilities complete with supporting rationale.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination or to obtain a medical opinion when developing a service connection claim, it must obtain or provide one that is adequate for purposes of the determination being made).  

The Board further notes that, in the Memorandum Decision, the Court acknowledged that, the Veteran, for the first time, asserted that his obesity is related to his hip disabilities, and thus his obesity is also causing his bilateral knee disabilities.  As this matter is being remanded for further medical development, on remand, the VA examiner should also address this newly raised theory..

Prior to arranging to obtain further medical opinion in connection with these claims, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving VA treatment from the VA Connecticut Healthcare System, and records from that system dated through May 2016 are associated with the claims file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the AOJ should obtain from the VA Connecticut Healthcare System all pertinent records of evaluation and/or treatment of the Veteran, dated since May 2016, following the current procedures prescribed in 38 C.F.R. § 3.159 (c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R.§ 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the VA Connecticut Healthcare System all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken

4.  After all records and/or responses from each contacted have been associated with the claims file, arrange for the Veteran to undergo a VA examination of his knees,  by an  appropriate physician-preferably, one who has not previously examined him or provided medical opinion in connection with these claims.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.

All indicated tests and studies should be accomplished (with all findings made available to the physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each knee disability,  the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability (a) was caused OR (b) is or has been aggravated (worsened beyond the natural progression) by the Veteran's service-connected right and left hip disabilities.  If aggravation is found, the physician should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible) the baseline level of disability prior to the aggravation.

In addressing the above, the physician must consider all pertinent medical and other objective evidence, to include the June 2011 letter and opinion from Dr. M. S. (discussed above); as well as all lay assertions, to include the Veteran's assertion that his obesity is caused by his bilateral hip disability, which in turn has caused his bilateral knee arthritis.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA file(s) since the last adjudication)  and legal authority.

7.  If any benefit(s)t sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



